SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

326
KA 11-02431
PRESENT: SCUDDER, P.J., FAHEY, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                              MEMORANDUM AND ORDER

TRISTAN J. BOGA, DEFENDANT-APPELLANT.


WILLIAM G. PIXLEY, ROCHESTER, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NICOLE M. FANTIGROSSI OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Victoria M.
Argento, J.), rendered October 6, 2011. The judgment convicted
defendant, upon a nonjury verdict, of reckless endangerment in the
first degree, criminal mischief in the fourth degree, intimidating a
victim or witness in the third degree, criminal contempt in the first
degree and menacing in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a
nonjury verdict of reckless endangerment in the first degree (Penal
Law § 120.25), criminal mischief in the fourth degree (§ 145.00 [1]),
intimidating a victim or witness in the third degree (§ 215.15 [1]),
criminal contempt in the first degree (§ 215.51 [b] [i]) and menacing
in the second degree (§ 120.14 [1]), defendant contends that the
conviction of reckless endangerment and criminal mischief is not
supported by legally sufficient evidence. Defendant failed to
preserve that contention for our review inasmuch as he failed to renew
his motion for a trial order of dismissal after presenting evidence
(see People v Hines, 97 NY2d 56, 61, rearg denied 97 NY2d 678). In
any event, that contention lacks merit (see generally People v
Bleakley, 69 NY2d 490, 495). Further, viewing the evidence in light
of the elements of those crimes as well as the crime of menacing in
the second degree in this nonjury trial (see People v Danielson, 9
NY3d 342, 349), we conclude that the verdict is not against the weight
of the evidence with respect to those crimes (see generally Bleakley,
69 NY2d at 495).



Entered:   March 22, 2013                          Frances E. Cafarell
                                                   Clerk of the Court